DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan A. Winter, #70,748, on 3/25/21.

The application has been amended as follows:

IN THE CLAIMS:
Claims 6, 9 and 15 are amended as follows:

CLAIM 6.  (Currently Amended) The connecting device according to claim 1, wherein the female connecting part further comprises at least two guiding pins to guide the insertion of the male connecting part to the female connecting part, the male connecting part further comprising at least two corresponding guiding holes to receive the at least two guiding pins, the at least two guiding holes being chamfered so as to facilitate inserting the at least two guiding pins inside the holes.

CLAIM 9.  (Currently Amended) The connecting device according to claim 6[[ 3]], wherein the connecting device further comprises a protective housing covering the back, middle and front support plates and the at least two guiding pins and the protective housing is connected to the support frame and is configured to move relatively to the support frame along an insertion direction of the male connecting part into the female connecting part.

CLAIM 15.  (Currently Amended) The connecting device of claim 4, wherein the support frame comprises, for each spring, a holding ring surrounding at least one of the coils of the spring that is attached to the frame, so as to stabilize the spring.

CONCLUSION:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679